UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1682


BRENDA BRYANT,

                 Plaintiff - Appellant,

          v.

CITY OF CAYCE; M.L. BRAKEFIELD, South Carolina Cayce Police
Officer, individually and as agent and employee of the City
of Cayce; W.E. ACKERMAN, South Carolina Cayce Police
Officer, individually and as agent and employee of the City
of Cayce; OFFICER POPENHAGEN, South Carolina Cayce Police
Officer, individually and as agent and employee of the City
of   Cayce;   MASTERS  ECONOMY   INN,   INCORPORATED; ROGER
ARMSTRONG, Manager, individually and as the agent and
employee of Masters Economy Inn, Incorporated,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:06-cv-00333-MJP)


Submitted:   March 16, 2011                 Decided:   April 7, 2011


Before TRAXLER, Chief Judge, and MOTZ and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Bryant, Appellant Pro Se.  William Henry Davidson, II,
Andrew Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina; Sterling Graydon Davies, Clary Edward Rawl, Jr.,
MCANGUS, GOUDELOCK & COURIE, LLP, Columbia, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Brenda     Bryant        appeals      the   district    court’s    orders

denying relief on her 42 U.S.C. § 1983 (2006) complaint.                               We

have reviewed the record and conclude there was no reversible

error    in    any     of    the       district     court’s    dispositive      rulings.

Accordingly, we affirm for the reasons stated by the district

court.        See    Bryant       v.   City    of   Cayce,     No.   3:06-cv-00333-MJP

(D.S.C. Oct. 24, 2007 & May 19, 2010).                     We further deny as moot

Bryant’s      motion    to    hold      this   appeal     in   abeyance    pending    the

district court’s resolution of her Fed. R. Civ. P. 60(b) motion

for reconsideration.              Finally, we deny Bryant’s motion for the

appointment of counsel.                We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before       the    court      and   argument     would    not   aid   the

decisional process.

                                                                                AFFIRMED




                                               3